Citation Nr: 1026457	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  10-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, which 
denied service connection for PTSD.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The competent medical evidence of record shows that the Veteran 
does not have a diagnosis of PTSD (or any other psychiatric 
condition) as a result of his combat service in Korea.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309, 
4.125 (2009); 38 C.F.R. § 3.304 (effective July 12, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in November 2008.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service treatment records, offered assistance to 
the Veteran in obtaining evidence, afforded the Veteran a mental 
status examination, and obtained a medical opinion addressing the 
Veteran's claim.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  A July 2004 VA treatment record reflects 
that the Veteran is receiving Social Security Disability 
Insurance.  However, these records are not shown to be relevant 
to the Veteran's claim.  The Veteran is over the age of 65 and he 
has not received any psychiatric treatment, nor does he have any 
psychiatric diagnosis.  The record also reflects significant non-
psychiatric conditions including hypertension, diabetes mellitus 
type II, hyperlipidemia, cerebrovascular accident, prostate 
cancer, peripheral vascular disease, residuals of right hand 
injury and thigh muscle injury, left knee prostheses, and left 
knee degenerative changes.  He reportedly stopped working in 1978 
because of the knee problem.  Therefore, VA does not have a duty 
to obtain the Social Security records in this instance.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks service connection for PTSD.  On his October 
2008 claim, he stated that he received two Purple Hearts for 
shell fragment wounds suffered during combat in the Korean War 
and that he continued to suffer intrusive thoughts of combat.  
The Veteran's daughter submitted statements in support of his 
claim and indicated that her father never talked about the war 
until September came around, and that she believes her father has 
PTSD

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases, including psychoses, shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the 4th Edition of the Diagnostic and Statistical Manual of 
the American Psychiatric Association (DSM IV); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see 38 U.S.C.A. § 1154(b); see also Cohen v. Brown, 10 
Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Regardless of whether the veteran is determined to have engaged 
in combat, a veteran is still required to show evidence of a 
current disability and a link between that current disability and 
service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to conform 
to the standards set forth in the DSM IV and must be supported by 
the findings on the examination report.  The criteria for a 
diagnosis of PTSD are significantly revised in DSM IV.  In 
particular, the person's response to the stressor is no longer 
based solely on usual experience and response.  Rather, it is 
geared to the specific individual's actual experience and 
response.

Effective July 12, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 12, 2010 but have not been decided by the Board as of 
July 12, 2010.  Thus, they apply to the Veteran's claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Personnel records show that the Veteran received the Purple Heart 
for shell fragment wounds suffered in combat during the Korean 
War.  Therefore, the stressors in service are corroborated and 
there is no further development necessary with respect to that 
aspect of the Veteran's service connection claim.

Post-service records, however, do not show any diagnosis or 
treatment for PTSD or any other psychiatric condition.

A September 2000 VA treatment record notes the Veteran was given 
a mental status examination in association with complaints of 
loss of balance, nausea, and visual disturbance.  He was alert 
and oriented to place, person, and time.  His language was fluent 
and his naming, repetition, and comprehension were intact.  

A July 2004 VA psychological evaluation notes that the Veteran 
denied being a danger to himself or others.  On mental status 
examination, he was casually dressed and in no apparent distress.  
He was alert and oriented times three and was cooperative in the 
interview.  His mood was euthymic and affect was appropriate to 
content.  He denied audio or visual hallucinations and there was 
no evidence of paranoid ideation.  His thoughts were clear and 
coherent and his judgment and insight were intact.  There was no 
evidence of cognitive or organic impairment.  He was consulted 
regarding possible psychiatric responses to his diagnosis of and 
treatment for prostate cancer.  He was given no Axis I diagnosis.  
The Global Assessment of Functioning Score was 61-70 and physical 
problems including prostate cancer, diabetes mellitus, 
hypertension, and hyperlipidemia were noted.

A May 2009 VA examination report shows the Veteran had few 
friends that he would talk to but seldom had dinner with them.  
He liked to go to race car events.  He had not worked since 1978 
after 24 years as a truck driver.  He had no issue associated 
with alcohol or other substance abuse.  During his military 
service, it was noted that the Veteran earned 2 medals in service 
and suffered a bullet/shrapnel wound on his right hand and a 
through and through injury in the right thigh.  He served as a 
machine gunner and his rank was Buck Sergeant.  He denied any 
disciplinary infractions or adjustment problems.  Presently, he 
was divorced and lived with his daughter with whom he related 
well.  He had one son he was not in communication with due to 
some legal problem.  Another son died in a motor vehicle 
accident.  He had a few friends he socialized with and had a 
fairly good relationship.  He had no history of suicide attempts 
or violence.  

On psychiatric evaluation, the Veteran was clean, neatly groomed, 
and appropriately dressed.  His psychomotor activity and speech 
were unremarkable and spontaneous.  His attitude toward the 
examiner was cooperative, friendly, and relaxed, and his affect 
was normal and mood, good.  He was able to do serial 7s with 
prompting and spell a word forward and backward.  He was oriented 
to person, time, and place and his thought process and thought 
content was unremarkable.  He had no delusions and understood the 
outcome of behavior.  He had average intelligence and understood 
that he had a problem.  There was no sleep impairment, 
hallucination, inappropriate behavior, obsessive or ritualistic 
behavior, panic attacks, homicidal or suicidal thoughts, or 
episodes of violence.  He had fair impulse control and ability to 
maintain minimum personal hygiene.  He had no problem with 
activities of daily living.  His remote memory was mildly 
impaired; for instance, he was unable to remember exact dates and 
time of stay in Korea; but his recent and immediate memory was 
normal.  

The Veteran was noted to have combat experience but there was no 
stressor identified.  He had no repeated disturbing memories, 
thoughts, or images of events.  In the past month, he had not 
felt distant or cut off from people, but he had been super alert, 
watchful, or on guard.  It was noted that this assessment was 
done in July 2004 and that no other test for PTSD had occurred.  
The examiner found that the Veteran had no symptoms of persistent 
re-experiencing of a traumatic event.  There also was no 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  To date, 
he denied having any hypervigilant symptoms like he reported 
having in July 2004.  There was no identifiable change in his 
cognitive, affective behavior due to stress exposure.  He stated 
that he was not interested in talking about the war because it 
was over.

The examiner determined that the Veteran did not meet the DSM-IV 
stressor criterion, nor did he meet the DSM-IV criteria for a 
diagnosis of PTSD.  There was no Axis I diagnosis.  In addition 
to PTSD, there was no other mental disorder diagnosis.  The 
Global Assessment of Functioning score was 85.  The Veteran was 
able to take care of his activities of daily living, cook for 
himself, take the bus to keep appointments, administered his 
insulin, and took care of his business affairs within the VA 
system.  On summary, the examiner again noted that the Veteran 
did not meet the criteria for PTSD.  There was no identifiable 
impact to his cognitive, affective, social, and physical well-
being.  He also denied any symptoms pertaining to PTSD.

In December 2009, a VA neurology consult notes that the Veteran 
had a history of memory problems likely secondary to subcortical 
vascular dementia.

The Veteran and his daughter genuinely believe that he has PTSD 
as a result of his combat service.  His daughter is competent to 
state what she has observed in her father but she is not shown to 
possess any medical training to make an assessment of PTSD and 
her views are of little probative value.  While the Veteran 
indicated on his claim that he continued to suffer intrusive 
thoughts from combat, on his psychiatric evaluation in May 2009, 
he denied any PTSD symptoms and stated that he did not want to 
talk about the war.  He is competent to state that he has 
suffered from intrusive thoughts but he has provided conflicting 
information in this regard.  Therefore, he is not a reliable 
historian.  Moreover, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as whether he has a diagnosis of PTSD or any 
other psychiatric diagnosis, and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who discussed each and every 
one of the factors for why the Veteran did not have PTSD.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Even though the Veteran has a history of combat service in Korea, 
the VA psychiatrist who conducted the May 2009 examination found 
that the Veteran did not meet the DSM-IV criteria for PTSD, 
notwithstanding the psychiatrist's assessment of the Veteran 
being aware that he had a problem.  The July 2004 and September 
2000 VA treatment records also confirm that the Veteran has no 
psychiatric diagnosis.  Treatment records dated since the 1960s 
further show that there is no record of any psychiatric treatment 
since the Veteran's military service.  While the record shows 
that stressors occurred in service in that the Veteran was 
injured during combat, the Veteran's specific reaction did not 
result in frequent re-experiencing of the event or any other 
symptoms of PTSD.  There also was not a diagnosis of PTSD within 
one year of discharge from service, so PTSD is not warranted on a 
presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  Even with the 
liberalizing regulations concerning adjudication of service 
connection claims for PTSD, 38 C.F.R. § 3.304(f)(3), with no 
diagnosis of PTSD, the Veteran's claim fails. 

Although the record shows evidence of in-service exposure to 
combat, service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
In the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The preponderance of the evidence is against the service 
connection claim for PTSD; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


